DISMISS; Opinion Filed August 2, 2013.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00738-CV

                             WENDY EDMONDS, Appellant
                                       V.
                          RIVERWALK APARTMENTS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-02659-B

                             MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Evans
                                    Opinion by Justice Myers
       By order dated July 12, 2013, the Court notified appellant that the trial court had

sustained the Dallas County Clerk’s contest to her affidavit of indigence. We ordered appellant

to pay the $175 filing fee for the appeal by July 26, 2013, and we warned appellant that failure to

pay the filing fee would result in dismissal of the appeal. See TEX. R. APP. P. 42.3(c). To date,

appellant has neither paid the filing fee nor communicated with the Court regarding the appeal.

Accordingly, we dismiss the appeal.



                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE

130738F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WENDY EDMONDS, Appellant                           On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
No. 05-13-00738-CV        V.                       Trial Court Cause No. CC-13-02659-B.
                                                   Opinion delivered by Justice Myers,
RIVERWALK APARTMENTS, Appellee                     Justices Lang and Evans participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee Riverwalk Apartments recover its costs of this appeal, if any, from
appellant Wendy Edmonds.


Judgment entered this 2nd day of August, 2013.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




130738.op.docx                               –2–